Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-23-2009

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2798




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Jones" (2009). 2009 Decisions. Paper 1714.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1714


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 07-2798


                         UNITED STATES OF AMERICA

                                          v.

                                 PRESTON JONES
                                      a/k/a
                                     Death

                                               Preston Jones,
                                                      Appellant



                    Appeal from the United States District Court
                             for the District of New Jersey
                   (D.C. Criminal Action No. 2-03-cr-00844-023)
                   District Judge: Honorable Katharine S. Hayden


                     Submitted Under Third Circuit LAR 34.1(a)
                                 January 27, 2009

        Before: SCIRICA, Chief Judge, AMBRO, and SMITH, Circuit Judges

                           (Opinion filed: March 23, 2009)



                                      OPINION


AMBRO, Circuit Judge

     This appeal concerns Preston Jones’s jury trial and conviction under the Violent
Crimes in Aid of Racketeering Act (“VICAR”), 18 U.S.C. § 1959, and his sentence of 22

years’ imprisonment. His conviction stems from his involvement with the Double II

Bloods, an East Orange, New Jersey sect of a violent nationwide street gang, known as

the Bloods. In 2004, after a two-year investigation, the Federal Bureau of Investigation

arrested and charged over 40 Double II Bloods’ gang members and associates with

various racketeering, drug, firearm, and violent-crime offenses. All of the gang members,

except Jones, pled guilty and avoided trial.

       Jones raises five challenges to his conviction and sentence on appeal: (1) the

District Court abused its discretion in failing to restart jury selection after six co-

defendants pled guilty during voir dire; (2) a rational jury could not have found beyond a

reasonable doubt that an agreement to commit murder was the object of the charged

conspiracy; (3) the Court improperly admitted unduly prejudicial evidence; (4) the

sentence was procedurally unreasonable; and (5) it was substantively unreasonable.1

Jones requests we vacate his conviction and remand for a new trial, or vacate his sentence

and remand for resentencing. For the following reasons, we reject all five of Jones’s

arguments and affirm the jury’s conviction and the District Court’s sentence.




   1
    The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction under 28 U.S.C. § 1291.

                                               2
                                              I.

A.     Background Facts

       Since we write only for the parties, we will provide less detail in our recitation of

the facts, which would otherwise be extensive. In 2000, when Jones was a teenager, he

joined the Double II Bloods with his friend Samuel Wright. As part of the formal

initiation process, he pledged that he would kill for the Bloods. The East Orange, New

Jersey sect of the Bloods had approximately 30 to 50 members. Jones was a low-ranking

“foot soldier.” As part of his gang activities, he sold heroin at a designated street corner

in East Orange.

       The gang structure was well-organized and included weekly meetings. At these

meetings, senior-ranking members would discuss drug dealing and retaliating against

other gangs, and members would pay weekly dues to purchase firearms, among other

things. In October 2001, at one such meeting, one of the gang’s leaders designated Jones

and Wright to carry out a retaliatory act of violence against members of a rival gang

involved in stabbing a Double II Bloods’ member and selling drugs in Bloods’ territory.

As part of the Bloods’ hierarchy, foot soldiers, like Jones and Wright, were required to

follow the orders of more senior-ranking members. In doing so, particularly by

committing acts of violence, a foot soldier could prove his loyalty and maintain or

enhance his reputation and standing within the gang.

       Jones and Wright were instructed to travel to a particular street where the rival

gang members lived and to shoot whomever they saw. According to trial testimony of

                                              3
other gang members who attended that meeting, Jones and Wright were told to “RIP”

(i.e., “Rest In Peace” or kill) their targets. They received loaded firearms and were driven

to the location by another gang member, Tyheed Parker, who was to verify that the

shooting occurred as instructed. When they reached the location, they saw several people

standing on a porch. From an adjacent alley, Wright shot at the porch at least two times

and then Jones shot at least three times, although the first shot did not fire because he still

had on the gun’s safety. A witness who heard the shots testified that he saw one man hit

in the chest by the bullets. The victim was in critical condition, but survived. After the

shooting, Jones and Wright were lauded by other gang members for their actions.

B.     Jury Trial and Sentencing

       Jones was arrested in 2004. He was charged with other Double II Bloods in a

Third Superseding Indictment. After a jury trial, he was convicted under VICAR of three

counts of racketeering: conspiracy to commit murder and attempted murder, both in

violation of 18 U.S.C. § 1959(a)(5), and assault with a dangerous weapon, in violation of

§ 1959(a)(3). He was also convicted of possession and discharge of a firearm for a

violent crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i) and (iii). All offenses stemmed

from the October 2001 shooting described above. After a jury convicted Jones on all

counts, the District Court sentenced him to 264 months’ imprisonment.




                                               4
                                               II.

         The first challenge Jones raises is to the jury selection process. He argues that the

jury was tainted because of local publicity and information during voir dire related to his

co-defendants, violating his Fifth Amendment due process right and Sixth Amendment

right to an impartial jury. When voir dire began, Jones was one of seven co-defendants.

Prior to the parties exercising their peremptory strikes,2 all of Jones’s co-defendants pled

guilty. Jones requested that the District Court strike the panel and restart the entire voir

dire process with a new jury pool. He believed the jurors were prejudiced by the

potential knowledge of the guilty pleas and the questions prior to the pleas that concerned

violent crimes of other co-defendants and not Jones. At that point, the jury selection

process had taken well over one month, the District Court had pre-qualified

approximately forty potential jurors out of a pool of approximately 360 based on a

detailed questionnaire, the attorneys were deeply involved in the process of questioning

jurors, and over 50% of the pool that had been dismissed for cause felt a bias towards

gangs.

         The Court denied the request, but recognized that it would need to proceed with

several ameliorative, or “screening,” instructions and make further inquiries of the

remaining pool to ensure an impartial jury. To that end, it requested and received draft


   2
   During voir dire, each side exercises a limited number of peremptory challenges to
shape further the composition of the jury and ensure the Sixth Amendment right to an
impartial jury. These strikes are used to dismiss a prospective juror without the need to
provide a reason for dismissal provided it is not based on race or gender.

                                               5
instructions from Jones. The Court instructed the potential jurors not to speculate why

Jones was on trial alone. It also informed the jury that the case was narrowed to the

specific racketeering charges against Jones, and instructed that they disregard anything

they heard or read about the charges against the co-defendants during voir dire, such as

the multiple murder charges related to other defendants mentioned in the preliminary

statement. Then it inquired whether any of the potential jurors had seen or heard news

reports about the case. Following these actions by the Court, both sides were able to

exercise their peremptory strikes.

       The Sixth Amendment guarantees the right to be tried “by an impartial jury.” U.S.

Const. amend. VI. An “impartial jury consists of nothing more than ‘jurors who will

conscientiously apply the law and find the facts.’” Lockhart v. McCree, 476 U.S. 162,

178 (1986) (emphasis in original) (quoting Wainwright v. Witt, 469 U.S. 412, 423

(1985)); see also Smith v. Phillips, 455 U.S. 209, 217 (“Due process means a jury capable

and willing to decide the case solely on the evidence before it, and a trial judge ever

watchful to prevent prejudicial occurrences and to determine the effect of such

occurrences when they happen.”). Jones complains of a defect in the jury selection

process known as voir dire. “Voir dire is conducted under the supervision of the trial

court and is left to its sound discretion.” United States v. DePeri, 778 F.2d 963, 971–72

(3d Cir. 1985) (citing Ristaino v. Ross, 424 U.S. 589, 594 (1976)). We will determine

that a district court abused its discretion when a defendant “demonstrate[s] clearly that the

jurors possessed ‘such fixed opinions that they could not judge impartially the guilt of the

                                              6
defendant.’” Id. at 972 (quoting Patton v. Yount, 467 U.S. 1025, 1035 (1984)).

       Our conclusion that the District Court did not abuse its discretion, such that

Jones’s constitutional rights were not infringed on, is guided by the Court’s extensive

actions to ensure impartiality. Jones first argues that the potential jurors may have been

unduly influenced by local news outlet reports concerning the co-defendants’ guilty pleas.

We believe that the Court’s repeated instruction on this point and further questioning was

sufficient.3 See United States v. Provenzano, 620 F.2d 985, 995 (3d Cir. 1980) (stating

that it is a rare case in which adverse pretrial publicity will create a presumption of

prejudice that overrides the jurors’ assurance that they can be impartial). Jones cannot

establish that “those who actually served on his jury lacked a capacity to reach a fair and

impartial verdict based solely on the evidence they heard in the courtroom.” Rock v.

Zimmerman, 959 F.2d 1237, 1253 (3d Cir. 1992) (citations omitted). This is particularly

true because the news articles did not reference Jones. Even so, the Court dismissed one

juror who had seen a newspaper article concerning the guilty pleas of his former co-

defendants, and further ensured through direct questioning that any other jurors who had

seen a news report could remain impartial. In any event, if jury selection was restarted,

Jones would have encountered this same issue with any new jury pool, which is not



   3
    At the beginning of voir dire, the Court instructed the potential jurors to keep
themselves “free from any outside influence in the media regarding criminal justice
issues,” specifically related to “stories about gangs.” In its questioning after the co-
defendants pled guilty, the Court repeated the instruction and asked if any of the potential
jurors had “not followed that instruction.”

                                              7
uncommon when a particular crime is newsworthy. See, e.g., DePeri, 778 F.3d at 972

(finding that pretrial publicity did not prejudice defendants’ case where there was no

evidence of juror partiality). In that situation, the Court would have handled jury

selection in the same manner as it did here.

       Furthermore, the Court’s cautionary instruction to the potential jury regarding the

absence of the co-defendants who pled guilty adequately reduced the risk of prejudice to

Jones. We have come to similar conclusions when presented with this type of argument

in our prior cases. See United States v. Gambino, 926 F.2d 1355, 1364 & n.7 (3d Cir.

1991) (finding no prejudice where the court instructed the jury not to infer anything from

the co-defendant’s absence, after he pled guilty); United States v. Panepinto, 430 F.2d
613, 615 (3d Cir. 1970) (finding no prejudice when four of ten defendants pled guilty or

had their trials severed). The cases cited by Jones to support a finding of prejudice and

violation of the right to an impartial jury were more offensive situations, concerning the

defendant directly, and thus are unpersuasive. See, e.g., Gov’t of the Virgin Islands v.

Parrott, 551 F.2d 553, 554 (3d Cir. 1977) (finding defendant denied right to fair trial

when three of the jurors that convicted the defendant had also been on jury that convicted

him less than one month earlier for possession of firearm); Griffin v. United States, 295 F.
437, 439 (3d Cir. 1924) (finding jury not impartial where newspaper article read by jurors

stated defendants had offered to plead guilty and confessed, but were rejected because the

evidence against them was “so overwhelming”).

       We conclude the same regarding Jones’s claim about the charges related solely to

                                               8
his co-defendants. The Court’s limiting instruction to the potential jurors was sufficient.

It listed the racketeering offenses and firearm offense that Jones was charged with and

differentiated those from the other offenses connected to his co-defendants. Jones argues

that the Court’s instruction was insufficient because it did not indicate that all of his

offenses were tied to one event. We don’t view this omission as a defect in the

instruction or an abuse of the Court’s discretion. It accurately described each of the

offenses charged against Jones in the Third Superseding Indictment, and although it could

have included the date of the event in its description, it was not required to do more.

       As for Jones’s claim that the jury questionnaire tainted the jury pool, both parties

were substantially involved in crafting it and even if jury selection began anew with Jones

as the only defendant, it would not have been substantially different. As the Government

points out, it appears only one question specifically referred to Jones’s co-defendants. (It

stated the case “involves allegations that some of the defendants were involved in a

multiple-year narcotics distribution conspiracy” and then generally lists the other

offenses, including “murder, attempted murder, murder conspiracy, [and] the illegal

possession of weapons.”) The references to these other offenses were not detailed and

were corrected by the Court in its instruction to the potential jurors (described above).

The questions referencing gangs were not solely related to the co-defendants, but also

applicable to Jones’s racketeering charges under VICAR. On this issue alone, the Court

estimated that approximately half of the jurors dismissed for cause could not be impartial

“because of their attitudes and feelings and belie[fs] and opinions about folks who were in

                                               9
gangs.”

       The mere existence of former co-defendants charged with additional crimes during

voir dire does not automatically taint the impartiality of the jury, particularly in light of

the actions taken by the Court. Given the nature of the charges against Jones and the

evidence necessarily presented by the Government to prove its burden, any reasonably

astute juror would have understood that Jones’s crime was a part of a larger gang

organization involved in violent and drug-related activities. In fact, many potential jurors

could not put aside their general prejudices against gangs and evaluate the case against

Jones impartially. The Court dismissed those jurors. Under the requirements of VICAR,

the Government must show at trial that Jones was a part of an enterprise engaged in

violent racketeering offenses. Re-impaneling a jury would not eliminate these obvious

facts or the ability of a well-vetted and impartial juror to separate the offenses charged

against Jones from those of his fellow gang members.

       We recognize that perfect jury impartiality is unattainable. See Smith, 455 U.S. at

217 (“[I]t is virtually impossible to shield jurors from every contact or influence that

might theoretically affect their vote.”). Indeed, the District Court stated that “[t]here’s

never a perfect, perfect scenario.” Certainly in every trial, no matter the charges, each

juror views the proceedings through the haze of his own subconscious bias. Respecting

this human condition, we do not find an abuse of discretion where the District Court has

exerted substantial effort in questioning potential jurors regarding their ability to be

impartial, particularly on specific issues, and instructed the jury as cautiously as was done

                                              10
here. Cf. United States v. Guzman, 450 F.3d 627, 629 (6th Cir. 2006) (noting the “well-

established presumption of juror impartiality . . . as well as the equally important

presumption that jurors followed the trial court’s instructions” (citations omitted)).

Moreover, Jones does not attempt to suggest that any particular juror was biased.

Accordingly, we conclude that Jones’s constitutional rights were not violated by the voir

dire process.

                                             III.

       The second claim Jones raises is a Fifth Amendment due process challenge to his

conviction for murder conspiracy under VICAR, 18 U.S.C. § 1959(a)(5). He argues that

no reasonable jury could have concluded that the Government proved the conspiracy

beyond a reasonable doubt. The District Court rejected this argument when Jones moved

for judgment of acquittal under Federal Rule of Criminal Procedure 29 after trial. We

conclude the same.

       We apply the same standard as the District Court in reviewing the question

whether a rational jury could have found the elements of the offense beyond a reasonable

doubt. United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998). Our standard is highly

deferential. Id. We do not weigh the evidence or determine the credibility of the witness.

Rather, we “view the evidence in the light most favorable to the Government, . . . and will

sustain the verdict if any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Id. (internal citation omitted).

       Jones argues that the Government failed to prove an agreement to commit murder

                                              11
as the object of the conspiracy. The jury convicted Jones under the VICAR statute for

conspiring to commit murder for the “purpose of gaining entrance to or maintaining or

increasing position in an enterprise engaged in racketeering activity.” 18 U.S.C.

§ 1959(a)(5). VICAR was enacted by Congress in 1984 as a violent crime corollary to

the RICO statute. VICAR provides penalties for similar crimes set forth in RICO, such as

murder, assault, kidnapping, and threats made in connection with a racketeering

enterprise.4 Id. § 1959(b)(1) (“‘racketeering activity’ has the meaning set forth in [RICO,

18 U.S.C. §] 1961 of this title”).

       In viewing the evidence in the light most favorable to the Government, this claim

fails. Four gang members testified against Jones, including Wright and Parker, both of

whom were directly involved in the October 2001 incident. They testified that the

purpose of the October meeting was to select members to carry out the violent act of

retaliation against the rival gang for the stabbing of a Double II Bloods’ member.

According to the trial testimony, Jones and Wright were dispatched “[t]o kill” or “RIP

meaning ‘rest in peace’ them.” The gang’s leaders directed Jones and Wright to a

particular street corner in East Orange and supplied them with loaded guns. Parker was


   4
    RICO, otherwise known as the Racketeer Influenced and Corrupt Organizations Act,
18 U.S.C. §§ 1961–1963, was enacted in 1970 and intended to be used to prosecute the
Mafia as well as others who were actively engaged in organized crime, but its application
has become more widespread, also covering other business organizations. RICO defines
“racketeering activity” broadly, including violations of state statutes against gambling and
extortion to securities fraud and acts of terrorism. § 1961(1). An “enterprise” “includes
any individual, partnership, corporation, association, or other legal entity, and any union
group or individuals associated in fact although not a legal entity.” § 1961(4).

                                            12
also sent to confirm that the shooting took place as ordered. As a Double II Bloods’ foot

soldier, Jones was required to follow the orders of senior members and had sworn to kill

for the gang during his initiation. Given this overwhelming evidence, we conclude a

rational jury could have found all elements of the murder conspiracy charge beyond a

reasonable doubt.

                                            IV.

       Jones’s third challenge concerns Federal Rules of Evidence 401 and 403. He

argues that the District Court erred by admitting irrelevant and prejudicial evidence well

beyond the scope of his racketeering charges. Thus, he requests that his conviction be

vacated and the case remanded for a new trial.

       Jones filed a pre-trial motion in limine objecting to certain categories of evidence

under Federal Rules of Evidence 401, 402, 403, and 404(b). At that time, the District

Court denied the motion on all grounds except that it reserved ruling on Rule 403 until the

evidence was presented during trial and the Court could contemporaneously balance the

probative value against the danger of unfair prejudice.5 Jones then filed a post-trial

motion for a new trial pursuant to Federal Rule of Criminal Procedure 33, claiming unfair

prejudice under Federal Rule of Evidence 403. The District Court denied this motion.

       On appeal, Jones claims that certain categories of evidence presented by the


   5
     Federal Rule of Evidence 403 states: “Although relevant, evidence may be excluded
if its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue delay, waste
of time, or needless presentation of cumulative evidence.”

                                             13
Government at trial related only to the broad time frames and substance of the counts

against his former co-defendants, yet were improperly let in by the District Court “under

the guise of proving the ‘enterprise’ and ‘racketeering activity’ elements of the VICAR

charges against [him].” Appellant’s Br. at 7. Essentially, he contends that this evidence

is not relevant under Rule 401. In arguing that the evidence is also “unduly prejudicial,”

he claims the proofs should have been tailored to a “much more narrow time frame,”

specifically tied to the events in October 2001. Id. He lists eight categories of evidence

introduced by the Government as irrelevant and prejudicial: (1) the 2000 murder by a

senior leader of the Double II Bloods, including a photograph and expert testimony

regarding the autopsy; (2) the brutal face slashing of a Double II Bloods’ gang member

by another member while in jail, ordered by a senior gang leader; (3) the recovery of an

abandoned Cadillac in East Orange in 2000 containing a gun, heroin, and cocaine; (4)

testimony about a heroin conspiracy involving the Double II Bloods, including frequent

trips to New York City to purchase drugs in 2000; (5) testimony about a gun-trafficking

conspiracy involving the Double II Bloods in 2002, including firearms put into evidence;

(6) testimony concerning at least three other shootings involving rival gangs; (7)

information about the Bloods’ history dating back to 1993; and (8) information about

gang-related clothing, graffiti, and hand signals.

       The District Court’s decision to admit evidence pursuant to Federal Rules of

Evidence 401 and 403 is reviewed for abuse of discretion. United States v. Hans, 738
F.2d 88, 91 (3d Cir. 1984) (citing United States v. Dalfonso, 707 F.2d 757, 762 (3d Cir.

                                             14
1983)). Where a court defers its decision on a motion in limine and the defendant fails to

renew his objection during trial, the review is for plain error. Walden v. Georgia-Pacific

Corp., 126 F.3d 506, 520 (3d Cir. 1997) (citing Fed. R. Evid. 103(a)).

       The Government argues that we should apply a plain error standard of review to

Jones’s Rule 403 challenge because he only raised his objections pre- and post-trial, but

failed to object to each category of evidence during trial. It made the same argument to

the District Court during a hearing on the post-trial motions, specifically referring to “the

Blood beads and the bandana and the photographs of young men standing round wearing

red,” which Jones did not object to at trial and “came in through consent.” The Court

rejected this argument, noting that it and the parties were vigilant about Rule 403 issues

throughout the trial (thus creating a continuing objection), and that a specific objection on

each issue was not necessary. Rather than dive into this thorny question to determine the

appropriate standard of review for each category of evidence, we believe that the District

Court did not abuse its discretion, and thus satisfies the higher standard of review.

       Turning to the substance of Jones’s claims, the statutory language of VICAR is

broad, in that it covers violent crimes that might otherwise be prosecuted by local

authorities. A violation under this statute breaks down into five elements: (1) there was

an “enterprise,” (2) that engaged in “racketeering activity,” (3) affecting interstate or

foreign commerce (jurisdictional element), (4) and the defendant committed a crime of

violence, (5) “for the purpose of gaining entrance to or increasing or maintaining his

position in the enterprise.” 18 U.S.C. § 1959(a); see also United States v. Banks, 514

                                              15
F.3d 959, 964 (9th Cir. 2008). Jones contends that these elements restrict the

Government’s evidence to what is directly tied to the October 2001 shooting, and the

question turns on “just how much ‘enterprise’ and ‘racketeering’ activity evidence is

permitted.” Appellant’s Br. at 37.

       Similar to RICO, a VICAR “‘enterprise’ includes any partnership, corporation,

association, or other legal entity, and any union or group of individuals associated in fact

although not a legal entity, which is engaged in, or the activities of which affect, interstate

or foreign commerce.” 18 U.S.C. § 1959(b)(2). This expansive definition must have

three characteristics: “a common purpose shared by the individual associates; some

continuity of structure and personnel; and structure distinct from that inherent in the

racketeering activity alleged.” United States v. Crenshaw, 359 F.3d 977, 991 (8th Cir.

2004) (citation omitted); see also U.S. Attorney’s Manual § 9-110.812(C) (“Organized

Crime and Racketeering”). The Seventh Circuit has said that “[i]t is difficult to

comprehend how one could prove the existence of an enterprise comprised of a group of

individuals associated in fact, and organized solely for the purpose of committing crimes,

without presenting evidence of the crimes that detail the structure, common purpose, and

continuity of the charged enterprise.” United States v. Salerno, 108 F.3d 730, 739 (7th

Cir. 1997) (internal quotations omitted). Not surprisingly, to prove this element in a

VICAR case, courts have sanctioned evidence of other crimes committed by members of

the organization and not the defendant. See, e.g., United States v. Brady, 26 F.3d 282,

285–88 (2d Cir. 1994); United States v. Coonan, 938 F.2d 1553, 1561 (2d Cir. 1991); see

                                              16
also United States v. DiSalvo, 34 F.3d 1204, 1221 (3d Cir. 1994) (allowing evidence of

uncharged acts to prove existence of enterprise and racketeering in RICO context).

Furthermore, the Government must prove there is a “nexus between the enterprise and the

crime of violence” and the “defendant’s relationship to the enterprise.” U.S. Attorney’s

Manual § 9-110.815.

       Jones’s charges derive from a large-scale multi-year investigation of the Double II

Bloods involving over 40 gang members. All of Jones’s fellow gang members pled guilty

to various racketeering, drug, and violent crime offenses, leaving Jones as the solo

showpiece of the Government’s efforts to prosecute gang members and eradicate the gang

from East Orange. Clearly, the Government devoted substantial time and resources in

developing its case for trial. In preparing for a trial with seven co-defendants, it had to

present an extensive amount of evidence and testimony to prove its case. When Jones

became the only defendant, however, the Government took steps to pare down the

substantial amount of evidence it had gathered. As a result of the Government’s

winnowing, a trial expected to last up to six months was reduced to five full days of

testimony. At the post-trial hearing, the Government noted that out of the 20 witnesses

who testified at Jones’s trial, 16 testified about the events of October 2001.

       At the outset, we will quickly dispose of Jones’s Rule 401 challenge. As a general

rule, “all relevant evidence is admissible.” Fed. R. Evid. 402. Evidence is “relevant” if

its existence simply has some “tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it

                                              17
would be without the evidence.” Fed. R. Evid. 401. Relevant evidence encompasses a

broad scope of proof, particularly here, where the Government bears the burden of

proving beyond a reasonable doubt all five of VICAR’s elements, including “enterprise”

and “racketeering activity.” The Court took great care in considering and ruling on

Jones’s motion in limine. In denying the pre-trial motion based in part on Rule 401, the

Court stated:

       the Government has a fairly dramatic amount of story to tell in order to
       meet the requirements of VICAR, resting as they do in the requirements of
       RICO, because, in fact, what the Government is doing is using a statute that
       takes what appears to be an isolated incident of a state crime nature and puts
       it in a larger context, makes it Federal, and punishes it according to Federal
       law.
       We do not agree with Jones’s argument that any testimony regarding events after

the October 2001 shooting is irrelevant. The facts related to post-2001 events stem from

the overarching gang enterprise and racketeering activity prior to 2001. In this context,

we cannot say that this evidence was not relevant. Thus, we do not believe the District

Court abused its discretion in denying Jones’s motion.

       Relevant evidence may be excluded, however, “if its probative value is

substantially outweighed by the danger of unfair prejudice.” Fed. R. Evid. 403. As to

Jones’s motion in limine, the Court reserved judgment on the question of prejudice under

Rule 403 and recognized that determining where to “draw the line” was a tough call. In

denying his motion for a new trial based on prejudice, the Court explained the process

throughout trial and why it was denying the motion. The Court stated that “the

[G]overnment responded to the 403 elements of the prejudic[e] arguments very

                                            18
specifically by tailoring this case with great rigor to a focused

environment[,] . . . . arguably[] less than 25 percent on the enterprise.” It found the

prejudice argument “not persuasive because of the vigilance with which all sides met the

challenge early on,” and that “at every proper and reasonable point in the case when the

[prejudice] argument could be made” there was a sidebar discussion. Some evidentiary

rulings “went in favor of the prosecution and some of them went in favor of the

defendant.”

       The cases Jones cites in support of his argument are unpersuasive in this context.

United States v. Murray concerned minimally probative, but highly prejudicial, evidence

of an uncharged murder the defendant allegedly committed years before while on trial for

another murder in furtherance of a continuing criminal enterprise. 103 F.3d 310, 315–16,

319 (3d Cir. 1997) (charging defendant under 21 U.S.C. § 848 for “intentional killing in

furtherance of a continuing criminal enterprise” and drug offenses). We concluded that

the evidence “‘weigh[ed] too much with the jury and . . . so overpersuade[d] them as to

prejudice one with a bad general record and deny him a fair opportunity to defend against

a particular charge.’” Id. at 320 (alteration in original) (quoting United States v.

Sampson, 980 F.2d 883, 886 (3d Cir. 1992)). United States v. Hans dealt with evidence

from an FBI agent who testified that the defendant, who was on trial for bank robbery and

assault, was well known to the local authorities as a bank robber. 738 F.2d 88, 95–96 (3d

Cir. 1984). We determined that this testimony was unnecessary to prove the crime and

highly prejudicial because it left the jury with the “indelible impression that . . . [the

                                               19
defendant] was a professional bank robber.” Id. at 94.

       We based our decisions in Murray and Hans on evidence of serious crimes and

character directly connected to each defendant, yet unnecessary for the Government to

prove its case on the elements of the specific charged crime. Here, as we stated in

discussing Jones’s Rule 401 challenge, the gang-related evidence Jones complains of

went to proving the VICAR offenses, specifically the expansive elements of “enterprise”

and “racketeering activity.”6 Jones was proven to be a member of the gang, but in each of

the evidentiary categories he lists, he was not directly implicated in the violent crimes and

other racketeering activities of the gang. See, e.g., Brady, 26 F.3d at 285–88 (discussing

that evidence of murders the defendants had not committed was relevant under VICAR

and was not “unduly prejudicial” because “there was no suggestion that the defendants

committed any of the murders at issue”); Coonan, 938 F.2d at 1561 (stating that the

defendant was not “unfairly prejudiced” by evidence of “gruesome murders and

dismemberments” committed by other gang members that was “probative of the existence

of the charged enterprise” under RICO and VICAR).



   6
    For example, the evidence related to the slashing of another Bloods’ member and the
other shootings tended to show the gang’s hierarchal structure and expectations that
lower-ranking members, such as Jones, carry out the violent acts of retaliation, including
murder, against other gangs to ensure one’s position within the Bloods, solidify its violent
reputation, and protect its drug-distribution territory from rival gangs, among other things.
Also, evidence related to drug and gun trafficking connected the enterprise to the
interstate commerce element and connected Jones’s drug dealing activities within the
gang and the gun given to him to use in the October 2001 shooting to the ongoing
racketeering activities of the enterprise of which Jones was a member.

                                             20
          Therefore, unlike Murray and Hans, we do not believe the evidence overwhelmed

the jury and prejudiced their judgment concerning the specific charges against Jones in

this case. Indeed, some degree of prejudice results from any presentation of violent crime

and drug evidence. While we agree that some of the evidence challenged by Jones was

on the fence, and thus potentially excludable under Rule 403, we do not believe the Court

abused its discretion in light of the requirements under VICAR by admitting it during

trial.7

                                              V.

          The last two challenges Jones raises concern the procedural and substantive

reasonableness of his sentence.8 Following the Supreme Court’s decision in United States

v. Booker, 543 U.S. 220 (2005), the Sentencing Guidelines are now advisory. See Gall v.

United States, 128 S. Ct. 586, 594 (2007). We review a sentence under a deferential

“abuse of discretion” standard. Id. “[O]ur role is two-fold. We must first ensure that the

district court committed no significant procedural error in arriving at its decision.”

United States v. Wise, 515 F.3d 207, 217 (3d Cir. 2008). Examples of procedural errors


    7
     The District Court stated that its “mantra” throughout trial had been “403, 403, 403,
let’s be aware of it,” and indicated that throughout the case that prejudice was the
“foghorn that’s been blown again and again and again.”
    8
    Jones also claims the District Court violated his Fifth and Sixth Amendment right to a
jury trial by engaging in improper fact-finding to trigger the ten-year statutory mandatory
minimum sentence for discharging a firearm in violation of 18 U.S.C. § 924(c)(1)(A)(iii).
He concedes, however, that we foreclosed this claim in United States v. Williams, 464
F.3d 443, 449 (3d Cir. 2006) (affirming statutory mandatory minimum sentence based on
district court’s finding that defendant discharged firearm).

                                              21
include “‘failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence.’” Id. (quoting Gall, 128 S.Ct. at 597). With respect to the applicable § 3553(a)

factors, the court need not “discuss and make findings as to each of [them] if the record

makes clear [it] took the factors into account in sentencing” and gave them “meaningful

consideration.” United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006) (internal

citations omitted). Instead, a sentencing judge “‘should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.’” United States v. Lessner, 498 F.3d
185, 203 (3d Cir. 2007) (quoting Rita v. United States, 551 U.S. 338, 127 S. Ct. 2456,

2468 (2007)).

       If we conclude that a court committed no procedural error, we then review the

substantive reasonableness of the sentence. “As long as a sentence falls within the broad

range of possible sentences that can be considered reasonable in light of the § 3553(a)

factors, we must affirm.” Wise, 515 F.3d at 218 (citation omitted).

       First, Jones argues that his sentence is procedurally unreasonable because the

District Court never formally ruled on his motion for a downward departure based on

overstatement of his criminal history. Prior to sentencing, both parties fully briefed this

issue. The Government conceded the possibility of a departure in its brief, but argued

that the Pre-Sentence Report prepared by the Probation Office (the “PSR”) accurately

                                             22
reflected Jones’s criminal history. The PSR recommended a criminal history category of

V, while Jones argued for II. The Court adopted the PSR’s recommendation at the

sentencing hearing.

       We continue to treat “discretionary denials of departure motions in calculating

sentencing ranges” the same as we did pre-Booker. United States v. Jackson, 467 F.3d
834, 839 (3d Cir. 2006). “We do not have jurisdiction to review discretionary decisions

by district courts to not depart downward.” United States v. Vargas, 477 F.3d 94, 103 (3d

Cir. 2007).

       Although the Court did not explicitly deny Jones’s motion, it was fully informed

on the issue and did not grant his requested departure. There is nothing in the record to

indicate that the Court was acting under the “mistaken belief that it lack[ed] the

discretion” to reduce the criminal history category under the evidence before it. Id.

(“Jurisdiction [to review the denial of a departure] arises . . . if the district court’s refusal

to depart downward is based on the mistaken belief that it lacks discretion to do

otherwise.”). Indeed, the Government conceded the plausibility of a departure. See

Jackson, 467 F.3d at 839 (stating that even where the court did not explicitly rule on the

departure motion, “we would not remand for re-sentencing when the Government’s

arguments to the district court ‘concede[d] the plausibility of the downward departure’”)

(alteration in original) (citation omitted). Thus, to the extent Jones challenges the Court’s

discretionary decision not to reduce his criminal history category of V when the evidence

before the Court (specifically his two prior convictions related to his drug dealing for the

                                                23
gang) supports the PSR’s recommendation, we will dismiss this argument for lack of

appellate jurisdiction.

       Jones also claims that his sentence is procedurally unreasonable because the

District Court did not adequately consider the disparity between his sentence and his co-

defendant, Wright, under 18 U.S.C. § 3553(a)(6) (“the need to avoid unwarranted

sentence disparities among” similarly situated defendants). This argument is

unconvincing. Wright was the second shooter in the October 2001 incident from which

Jones’s charges stemmed.

       Indeed, there is an 18-year disparity between Wright’s sentence of 48 months’

imprisonment and Jones’s of 264 months’ imprisonment. The Court, however, gave

“meaningful consideration” to this disparity, noting that Wright and Jones were not

similarly situated in all respects. See Wise, 515 F.3d at 217; Cooper, 437 F.3d at 329.

Unlike Jones, Wright took substantial ameliorative actions, which were later reflected in

his lower sentence. He pled guilty (likely to lesser charges), accepted responsibility for

his actions, denounced his gang affiliation with the looming threat of violent retaliation,

and substantially cooperated with the Government, in part by testifying at Jones’s trial.

       The Court instead likened Jones to several of his other co-defendants who pled

guilty and received sentences between 15 and 34 years’ imprisonment. In fact, the Court

granted him a 44-month downward variance from the bottom of the recommended

Guidelines range “[t]o achieve [an] appropriate balance among sentences.” Jones was the

last to be sentenced and the Court stated that “[p]eople were sentenced to what was

                                             24
deemed to be by this Court the right amount of time under all of the circumstances.”

Accordingly, the Court did not err in its consideration of the § 3553(a) factors applicable

to Jones.

       Finally, Jones argues that his sentence is substantively unreasonable. This claim is

also unpersuasive. The District Court extensively discussed the reasons underlying his

below-Guidelines sentence. The sentence was long, but connected to the seriousness of

the crime and the “awful societal impact” of the gang on East Orange. The Court noted

that the Bloods had turned the city into a “war zone.” In particular, the randomness of

Jones’s actions that “savagely wounded” an innocent person demonstrated that he “didn’t

care who got hit.” It pointed out that even after Jones’s first round did not fire because

the gun’s safety was still on, he removed it and continued to shoot at least two more live

rounds. On balance, it also took into account the support of his family and that he was

only 18-years old at the time of the shooting. It granted the 44-month variance because

Jones was young and “worth saving.” Consequently, there is no question the sentence

was reasonable.

                                          *****

       For the foregoing reasons, we affirm Jones’s jury conviction and the District

Court’s sentence.




                                             25